 

THIRD PARTY ADMINISTRATOR AGREEMENT

 



          This Agreement is being entered into by and between ChoicePoint
Services Inc., a Georgia corporation, whose principal business address is 1000
Alderman Drive, Alpharetta, Georgia 30005 ("ChoicePoint") and XFormity, a
_Texas_ corporation, whose principal business address is 14333 Proton Road,
Dallas, TX 75244 ("Administrator"), which provides third party administrator
services to Taco Bell Franchisees ("Customer") which has entered into an
agreement with ChoicePoint as described in paragraph I.A. below, and is
effective as of the date when last executed. In consideration of the mutual
promises and covenants contained herein, the parties agree as follows: 

I. INFORMATION TO BE PROVIDED BY THE PARTIES

 A.          Customer has entered into that certain Agreement for Service dated
__________________, which is attached hereto as Exhibit A, with ChoicePoint
pursuant to which Customer will purchase from ChoicePoint, through requests made
by Administrator, employment reports that include employment history, credit
reports, criminal record services, motor vehicle checks, state insurance checks
and educational history pertaining to consumers (hereinafter referred to as
"Employment Reports") for employment purposes as defined in the federal Fair
Credit Reporting Act, 15 U.S.C.A. 1681 et seq., and its state analogues
("FCRA").

Customer has also entered into that certain Customer Agreement Authorizing Third
Party Administrator dated ______________________, with ChoicePoint pursuant to
which Customer has authorized Administrator to request Employment Reports from
ChoicePoint. Neither Administrator nor Customer is by reason of this Agreement
required to order or request any Employment Reports, but this Agreement and the
Agreement for Service shall govern all transactions regarding all such orders
and requests.



 B.          ChoicePoint shall not be responsible for the accuracy and adequacy
of any information supplied by Customer or Administrator to ChoicePoint for the
purpose of obtaining Employment Reports.

 II. USER RESTRICTIONS AND CONFIDENTIALITY

 A.          Administrator shall interface with ChoicePoint only for the purpose
of ordering Employment Reports from ChoicePoint pursuant to this Agreement for
the benefit of Customer, and for no other purpose. Administrator has no right of
access to ChoicePoint products or services independent of Customer.
Administrator shall not resell Employment Reports to anyone, whether another
customer of ChoicePoint or of Administrator, or otherwise, either Administrator
shall not accept Employment Reports or store Employment Reports, in whole or in
part, or any information contained therein, in any database.

           Administrator shall order the Employment Reports solely for the
purposes permitted in this Agreement and for no other purpose. ChoicePoint will
provide Employment Reports directly to Customer and Administrator will not
knowingly accept, review or use any Employment Report that ChoicePoint or
Customer inadvertently provides to Administrator. All Employment Reports shall
be kept strictly confidential. Requests to Administrator for Employment Reports
from a consumer, who is the subject of the information, or his representative,
will promptly be referred to ChoicePoint for disclosure under the FCRA or other
applicable laws. Administrator agrees to hold ChoicePoint and its affiliated
companies, and all of their respective officers, directors, agents, employees
and independent contractors harmless against all expense, damage or liability
resulting from disclosure of any information obtained from ChoicePoint by
Administrator, its officers, directors, employees, agents, or independent
contractors, contrary to the terms of this Agreement. If ChoicePoint reasonably
determines that Administrator is ordering any Employment Reports in a manner
contrary to the terms of this Agreement, ChoicePoint shall have, in addition to
any other remedies, the right to equitable relief enjoining such action.

 B.          Other than the Employment Reports prepared specifically and
exclusively for Customer, all information at any time provided by ChoicePoint to
Administrator is the proprietary property solely of ChoicePoint and are
confidential and are Trade Secrets as that term is defined under Georgia law.

           ChoicePoint and Administrator agree that they will, and will cause
their respective officers, directors, employees and agents to, keep and maintain
such confidential information and Trade Secrets strictly confidential, except as
expressly, and not by implication, permitted in this Agreement or otherwise
permitted by prior written consent of the owner. Either party shall be deemed to
have performed its obligations under this Agreement regarding confidentiality of
the other's confidential information and the aforesaid other information if the
receiving party shall at all times (a) disclose the confidential information or
other of the aforesaid information solely to those of its employees who shall
have a need to know thereof for the purpose of accessing the confidential
information pursuant to this Agreement, (b) require that all such employees keep
and maintain confidentiality of such information as required in this paragraph,
(c) promptly notify the owner of any breach of confidentiality including,
without limitation, that pertaining to customer identification numbers and/or
passwords, and (d) as to confidential information and other of the aforesaid
information, exercise at least that degree of diligence, care and control in
keeping and maintaining confidentiality of the same as the receiving party
customarily and consistently exercises in protecting the confidentiality of its
own proprietary and confidential information.

           In the event of termination of this Agreement by either party hereto
for whatever reason, the receiving party shall promptly return and deliver or
destroy, as requested by the owner, to the owner all originals and all copies of
all written materials, programs, documentation, magnetic tapes and other media,
and derivatives of any of the foregoing, containing information provided by the
owner pursuant to the performance of this Agreement, or created by the receiving
party, its officers, directors employees, or agents, in which any of the
confidential information or other aforesaid information is contained or
reflected, and shall promptly under oath in writing delivered to the owner
certify to such return and delivery and/or destruction.

           The terms of this Section II.B. as to Confidential Information
survive termination of this Agreement for a period of two (2) years. The terms
of this Section II.B. as to Trade Secrets survive termination of this Agreement
for as long as is provided under Georgia law.

 C.          With respect to personal information regarding consumers, the
Parties agree as follows: ChoicePoint has adopted the "ChoicePoint Commitment to
Privacy "("Principles") and neither Administrator nor ChoicePoint will commit or
permit its directors, officers, employees or agents to commit any action which
causes Administrator, Customer or ChoicePoint to be in violation of those
Principles. A copy of the Principles are attached hereto as Exhibit A and
incorporated herein by reference.

 IV. PAYMENT

 Administrator will be billed by and shall pay to ChoicePoint the charges for
Employment Reports ordered for Customer through Administrator. Administrator
shall be responsible for all charges incurred, including those resulting from
errors in customer input, duplicate requests, errors in transmission and
applicable fees. Administrator will be billed once a month and all invoices are
payable thirty (30) days from date of invoice. Unpaid balances thereafter carry
one percent (1%) compounded monthly interest. Administrator shall review all
invoices furnished and shall notify ChoicePoint of any discrepancies within
fifteen (15) days of receipt of the invoice. The prices for the component parts
of Employment Reports shall be as set out in Exhibit B attached hereto and
incorporated herein by reference. Administrator irrevocably and unconditionally
guarantees the payment to ChoicePoint of all such charges if Customer disputes
the ordering of Employment reports by Administrator.

 V. GENERAL 

A.          Assignment: Neither this Agreement nor any rights or duties
hereunder may be assigned or delegated by either ChoicePoint or Administrator
without the prior written consent of the other party, except that either party
may assign its rights and duties hereunder in their entirety, but not partially,
to any corporation, partnership or business entity which controls, is controlled
by, or is under common control with, such assignor, without relieving in whole
or in part the obligations hereunder of such assignor, provided that the
assignee shall in writing delivered to the other party, assume all obligations
of the assignor hereunder, and agree to be bound hereunder in the same manner as
the assignor.

 B.          Performance by ChoicePoint - General: ChoicePoint specifically
reserves the right to perform hereunder through its agents, independent
contractors, and affiliated companies, including their agents and independent
contractors. This Agreement shall be construed and enforced in accordance with
the laws of Georgia. 

C.          Captions: Captions used herein are for convenience only, are not
part of this Agreement and shall not be used in construing it.

D.          Entire Agreement: Except as to matters of pricing of consumer
reports, which are the subjects of separate agreements, this Agreement
constitutes the entire agreement and understanding between the parties hereto
regarding the subject matters hereof, and any and all prior other agreements or
understandings regarding such subject matters are merged herein.

E.         Modification: This agreement may be modified only by written
amendment executed and delivered by both parties hereto.

F.         Counterparts: This Agreement may be executed in two or more
counterparts, each of which shall take effect as an original, and all of which,
together, shall constitute and evidence one and the same agreement.

G.        Third-Party Benefits: This Agreement is for the benefit of the
signatory parties hereto and Customer only, and no other person or entity shall
be deemed to have been granted any right or benefit hereunder. 

VI. TERM AND TERMINATION

 

This Agreement shall become effective on the date of execution by the last of
the parties to sign hereunder and shall remain in effect for a period of _1_
years thereafter. 

Notwithstanding the foregoing, this Agreement shall automatically terminate as
to the right of Administrator to request Employment Reports on behalf of or for
the benefit of Customer during such time or times as (a) ChoicePoint shall
notify Administrator in writing that such Customer has ceased to have any right
to receive Employment Reports, (b) Customer terminates in writing
Administrator's authorization to request Employment Reports from ChoicePoint on
behalf of Customer or (c) ChoicePoint notifies Administrator in writing that
Administrator has violated the terms of this contract.

 Either party, at its option, may immediately terminate this Agreement in the
event of breach or default by the other party. Either party may terminate this
Agreement for any cause or no cause, upon sixty (60) days' prior written notice
to the other party. 

The terms of Sections II.A, IV and V. survive termination of this Agreement for
any reason. 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below: 

Customer: ________________________

 

CHOICEPOINT SERVICES INC.

By: ______________________________

 

By: ______________________________

Title: ____________________________

 

Title: _____________________________

Date: ____________________________

 

Date: _____________________________

 

EXHIBIT A

 



ChoicePoint's Commitment to Privacy

ChoicePoint has been a trusted steward of information for years and has made the
responsible use of information the platform for everything that we do. To
demonstrate our commitment to balancing consumers' privacy expectations with the
appropriate, legal needs for quality information of our customers, ChoicePoint
has adopted the strongest privacy principles in the information industry. These
principles, based on the Fair Information Practices, are the cornerstone of our
information products. As part of our belief that good privacy is good business,
we require our customers to maintain the high standards of protection
surrounding the information we provide by complying with the following
principles1.

 

*

Relevance: Personal information should be collected, maintained, used, and
disseminated only to improve public safety, to reduce fraud, to improve risk
management, to improve the quality of our customer services and products, or to
help drive down the cost of providing services and products.

 

*

Reputable Sources: Personal information should only be obtained from sources
known to be reputable.

 

*

Notice: Consumers should be informed of the types of information about them that
is obtained, how and when that information is used, when it might be disclosed,
and how that information is secured.

 

*

Internal Uses: Access to personal information should be strictly limited to
those employees who need access in order to carry out their job
responsibilities.

 

*

Accuracy: Personal information should be as accurate as practicable.

 

*

Consumer Access: Consumers should be provided, upon request, with virtually all
personal information maintained about that consumer.

 

*

Security: The confidentiality and security of personal information should be
protected using administrative, technical, personnel, and physical safeguards.

 

 

 

 

 

 

 

 

_____________________________
1

The principles above are an abbreviated subset of the larger ChoicePoint privacy
principles. Our full privacy principles are available upon request at
privacy@choicepoint.net or (877) 301-7097.



EXHIBIT B
Service Pricing

 



Choicepoint Services Group, Inc will initially provide the client searches at a
price of $4.50 each.

Ultimately, Choicepoint Services Group, Inc will provide the client with a price
per month of $25.00 per location. Each location will get 100 searches per year
to be pooled for all locations. All searches that exceed the yearly maximum
allowed will be billed at $5.00 per search. Both companies agree to meet in the
first 6 months to adjust the amount of searches.

A search is defined as a Social Security Validation, a National Criminal File
search and auto adjudication on all hits.

A location is defined as a separate and distinct operating unit and not a
company headquarters.

 

 

 

 

 

 